PER CURIAM.
This disciplinary proceeding by The Florida Bar against Robert A. Cervantes, a member of The Florida Bar, is presently before us on the complaint of The Florida Bar and the- report of the appointed referee. No petition for review pursuant to Florida Bar Integration Rule, article XI, Rule 11.09(1), has been filed.
The referee found that all allegations in The Florida Bar’s complaint were proved by clear and convincing evidence. Respondent was retained to handle a dissolution of marriage proceeding and then neglected to conclude the matter on behalf of his client and, in essence, abandoned the client.
The referee recommends that respondent be found guilty of violating Florida Bar Integration Rule, article XI, Rules 11.02(2) and (3)(a) and Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A)(1) and (6), 6-101(A)(3) and 7-101(A)(2) and (3), and recommends that he receive a public reprimand. The referee further recommends that respondent be required to make restitution to his client, Gloria A. McDowell, in the amount of $610.00. Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, Robert A. Cervantes is hereby publicly reprimanded, and the publication of this order and judgment shall constitute the public reprimand. He is further directed to make restitution to Gloria A. McDowell in the amount of $610.00.
Judgment for costs in the amount of $763.31 is hereby entered against respondent, for which sum let execution issue. Interest at a rate of 12% shall accrue on all costs not paid within thirty (30) days of entry of this Court’s final order of discipline, unless the time for payment is extended by the Board of Governors.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.